Citation Nr: 0726669	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  99-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for head injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The record documents that the veteran had verified active 
duty from January 1973 to December 1975 and from September 
27, 1990, to February 21, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned at a videoconference 
hearing in November 2004.  A transcript of the hearing has 
been included in the claims folder.  In March 2005, the Board 
remanded this issue for additional evidentiary development. 


FINDING OF FACT

The veteran's claimed head injury clearly and unmistakably 
pre-existed his entry into active military service, and the 
residuals of that injury did not become permanently more 
disabling during such service.  


CONCLUSION OF LAW

Head injury residuals were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.304(b), 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2003, March 2004, January and September 2006, and 
January 2007, the RO sent the veteran letters informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a February 1999 
SOC and the May 2000, February 2003, March and August 2004, 
and February 2007 SSOC's each provided him with an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  In any 
event, the veteran was afforded notice of the Dingess 
provisions in January 2007 correspondence.

II.  Applicable laws and regulations

Service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The relevant evidence includes the veteran's treatment 
records from Reserve service.  On a September 1985 Periodic 
Examination, he had checked "yes" as to having history of a 
head injury, although he did not refer to any complaints, 
such as headaches.  The examination itself was negative.  
Another Periodic Examination was performed in September 1990, 
prior to his deployment to the Persian Gulf.  Again, he 
checked "yes" next to a head injury, but he denied 
headaches.  There is a DA Form 2173 in the claims folder 
which indicates that the veteran had been driving a truck 
when he perceived a problem with the operation of that 
vehicle.  He got out to investigate, and was struck on the 
head by the door.

Records from Kaiser Permanente dated from January 1984 refer 
to the veteran's admission on January 19, 1984, following a 
head injury sustained about two weeks, earlier with some 
change of mental status.  On the morning of his admission, he 
had been found to be obtunded, with some left hemiplegia and 
right gaze divergence.  A CT scan showed right frontotemporal 
parietal isodense subdural collection, which was drained.  In 
April 1984, he had a replacement of a bone flap performed.

His service treatment records reflect that the veteran was 
hospitalized between October 24, 1990, and February 21, 1991 
for the treatment of post-concussive headache syndrome.  He 
indicated that his problems had begun after having been 
knocked out during a boxing match in 1984.  After the match, 
he had experienced a two-week history of persistent 
headaches.  One day, as he getting ready for work, he had 
become confused and had passed out.  He said that he was in a 
coma.  He was told that he had a blood clot that had to be 
evacuated.  He had no further headaches until he was struck 
on the head in August 1990 by a heavy machine part.  This had 
struck him in the right parietal region, resulting in a 
depressed skull fracture with loss of consciousness.  He 
ultimately underwent a cranioplasty with the insertion of a 
metal plate.  Follow-up surgeries had been necessary due to 
infections. 

The veteran had subsequently been activated onto active duty 
in September 1990, and sent to Saudi Arabia.  He told the 
physicians that he had informed his superiors of his medical 
status but that he had been deployed anyway.  Once in Saudi 
Arabia be had begun to experience severe frontal headaches, 
that would last about an hour and would occur every three 
days.  He also reported trouble with memory, cognition, and 
general thinking patterns.  The military records reflect that 
he was not entitled to a Medical Board proceeding because his 
injury had occurred prior to his entry onto active duty; 
rather, it was commented that he should never been 
reactivated and deployed to the Persian Gulf.  

The veteran's claims folder is voluminous, and contains 
multiple duplicates of post-service treatment records.  These 
reflect his ongoing treatment for post-concussive syndrome, 
manifested primarily by headaches, dizziness, loss of balance 
and coordination, and cognitive deficits, to include memory 
loss.  In January 1998, he had undergone a cranioplasty with 
methylmethacrylate of a skull defect.  None of this evidence 
addressed the question of whether the veteran's service had 
aggravated his documented pre-existing head injuries.

The veteran was afforded a VA examination in September 2006.  
The examiner noted that the veteran was a difficult 
historian; he could not recall names, dates, times, or 
places.  He said that he experienced severe headaches, 
dizziness, and severe memory loss.  The examiner reviewed the 
entire claims folder, to include the evidence concerning the 
pre-service head injuries, as well as the veteran's service 
medical records.  The examiner also referred to the notation 
that the veteran had struck his head on a truck door in 1990; 
however, there were no medical evaluations in the file after 
this injury and there was no specific disability related to 
being hit by the door in service.  His history of serious 
disability related to head injuries sustained prior to 
service in 1990 was noted.  As far as the examiner could 
discern from the record, there had been no increase in 
disability as a result of his hitting his head in service.  
The veteran had claimed that there had been worsening of 
headaches and memory loss, but this was not corroborated or 
quantified in the claims file.  The examiner stated that, 
without resort to speculation, it is not possible to say 
whether the 1990 to 1991 period of service had aggravated his 
condition.  It was also not possible to evaluate whether any 
increase was due to natural progression or to an intermittent 
flare-up.  The examiner then stated the following:

Given the available information, it is not possible 
to ascertain whether there was significant 
worsening of his head injury during periods of 
service in 1991 as opposed to disability related to 
his head injury prior to service.  The medical 
records seem to indicate there was serious 
disability prior to service and the patient does 
indicate by his history there was serious 
disability prior to service.  It is not possible to 
quantify the extent of change in disability related 
to service given the available information at this 
time without resorting to speculation.

Upon careful review of the evidence of record, the Board 
finds that entitlement to service connection for the 
residuals of a head injury has not been established.  
Initially, there is no doubt that the veteran sustained 
serious head injuries prior to his active military service in 
January 1984 and March 1990.  He had already undergone 
numerous surgical procedures for these injuries.  Clearly, 
the presumption of soundness has been rebutted in this case.  
However, service connection could still be granted if the 
record demonstrates that the head injury residuals were 
aggravated beyond their natural progression by his period of 
service.  

We recognize that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159; Jandreau; Buchanan, supra.  Here, the 
veteran has asserted that his symptoms, to include headaches, 
memory loss, loss of balance, and cognitive deficits, had 
worsened after his service and that his period of service had 
caused this worsening.  However, the Boards find that the 
issues raised in this case, given the complexity of the 
medical questions involved (to include whether his post-
concussive residuals had been aggravated beyond their natural 
progression by service), must be addressed by an individual 
with specialized training, which there is no indication the 
veteran possesses.  Therefore, the questions to be answered 
in this case cannot be addressed by a lay person.  

While the Board has duly considered the veteran's 
contentions, it is noted that he has been referred to as a 
very difficult historian due to his cognitive deficits, to 
include memory loss.  Therefore, the objective clinical 
records must be relied upon.  This case was referred for an 
examination by an expert in order to ascertain whether the 
pre-existing head injury residuals had increased in severity 
during service.  After carefully reviewing the evidence, the 
examiner was unable to state, without resorting to 
speculation, whether service had caused an increase in 
severity of his residuals beyond their natural progression.  
It was not even clear from the evidence whether there had 
been a permanent increase in disability in service.  It was 
also not possible, based on the record, to quantify how much 
aggravation, if any, resulted from any in-service injury.  
Therefore, the examination could not find that the veteran's 
pre-existing head injury residuals had been aggravated by his 
period of service.  Based upon this record, service 
connection cannot be awarded.


Based upon the foregoing, the veteran's competent lay 
contentions are greatly outweighed by the medical evidence of 
record that does not support his claim.  Accordingly, the 
Board finds that the weight of the evidence is against 
finding that any pre-existing head injury residuals were 
aggravated by his periods of active service.  The 
preponderance of the evidence is thus against the claim for 
service connection for head injury residuals, and, therefore, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2006); 
Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for head injury residuals 
is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


